Citation Nr: 0725175	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-12 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an effective date prior to September 1, 
2003 for the award of Dependency and Indemnity Compensation 
(DIC) benefits.

2. Entitlement to an effective date prior to August 5, 2003 
for the grant of service connection for non-small cell 
carcinoma of the lung with metastatic brain cancer, for 
accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from September 1969 to August 1971.  The 
veteran died in September 2003.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from August 2003 
and October 2003 rating decisions of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).

A discussion of the procedural history is necessary.  The 
appellant has alleged that she is entitled to an earlier 
effective date retroactive to the date the veteran had lung 
cancer diagnosed.  While her notice of disagreement (NOD) 
specifically noted that she was disagreeing with the 
effective date assigned for DIC benefits, by alleging that an 
effective date should be granted back to the date of 
diagnosis she also reasonably expressed disagreement with the 
effective date assigned by the August 2003 rating decision 
that granted the veteran service connection for non-small 
cell carcinoma of the lung with metastatic brain cancer.  The 
RO recognized this by characterizing the issue as "earlier 
effective date for the grant of DIC benefits and the grant of 
service connection for lung cancer."  (emphasis added)  
Hence, there are two issues pending on appeal before the 
Board; they are characterized accordingly.

The matter of entitlement to an earlier effective date for 
the grant of service connection for lung cancer for accrued 
benefits purposes is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington D.C.  VA will notify 
the appellant if any action on her part is required.

FINDING OF FACT

The veteran died September [redacted], 2003; the appellant's claim for 
DIC benefits was received at the RO on September 15, 2003.


CONCLUSION OF LAW

An effective date prior to September 1, 2003 for the award of 
DIC benefits is not warranted.  38 U.S.C.A. §§ 5107, 5110, 
5111 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.20, 3.400 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted DIC benefits and an 
effective date for the award, statutory notice had served its 
purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
March 2004 statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an earlier effective 
date for the award and readjudicated the matter after the 
appellant and her representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  Neither the 
appellant nor her representative has alleged that notice in 
this case was less than adequate.

All evidence relevant to the appellant's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The appellant has not identified any pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Generally, the effective date of an award of DIC which is 
based upon an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of the application therefore.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(c)(2).  The effective date of an 
award of DIC for which an application is received within one 
year of the date of the veteran's death shall be the first 
day of the month in which the death occurred.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(c). 

A March 2003 private treatment record shows the veteran had 
non-small cell carcinoma of the lung with metastatic brain 
cancer diagnosed.

An August 2003 rating decision granted the veteran service 
connection for non-small cell carcinoma of the lung with 
metastatic brain cancer.

The veteran's death certificate shows that he died on 
September [redacted], 2003; the immediate cause of his death is listed 
as lung cancer.

An October 2003 rating decision granted the appellant DIC 
benefits because the veteran's death was found to be caused 
by his service-connected lung cancer.  The RO notified the 
appellant she was being paid during the month of September at 
the rate the veteran would have received that month since she 
had filed her claim within one year of his death.  See 
38 C.F.R. § 4.20.  Payment at the DIC rate began October 1, 
2003, the first day of the month following the date of the 
veteran's death.  

As noted above, the appellant alleges that she is entitled to 
an effective date for DIC benefits from March 2003, when the 
veteran was diagnosed with the lung cancer that ultimately 
caused his death.  However, the law does not allow for the 
assignment of an effective date for DIC benefits prior to the 
date of the veteran's death.  The Board cannot grant benefits 
where they are not allowed by statute.  See McTighe v. Brown, 
7 Vet. App. 29, 30 (1994) (finding where a statute 
specifically provided an effective date as the date of 
application, an earlier effective date was not allowed under 
equitable estoppel because payment of government benefits 
must be authorized by statute).  

Since the appellant filed her claim within a year of the 
veteran's death, the earliest effective date available to her 
by law is the first day of the month in which the death 
occurred.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(c).  
September 1, 2003 is the effective date that was assigned by 
the RO, but payment to the appellant did not begin at the DIC 
rate until October 1, 2003, the month following the veteran's 
death.  38 U.S.C.A. § 5111 (payment of a benefit may not be 
made to an individual before the first day of the calendar 
month following the month in which the award became 
effective).  However, as was previously noted, the appellant 
was paid during the month of the veteran's death at the rate 
that he would have received that month.  38 C.F.R. § 3.20.

Hence, the preponderance of the evidence is against the 
appellant's claim for an effective date prior to September 1, 
2003 for her award of DIC, and it must be denied.


ORDER

An effective date prior to September 1, 2003 for the award of 
DIC benefits is denied.


REMAND

As noted above, the appellant appears to have also expressed 
timely disagreement with the effective date assigned by the 
August 2003 rating decision for the grant of service 
connection for non-small cell carcinoma of the lung with 
metastatic brain cancer.  She alleges that the veteran was 
entitled to an effective date retroactive to March 2003, when 
the disease was diagnosed.  The veteran had a full year to 
file a NOD with the August 2003 decision.  Since he did not 
do so in the month prior to his death, his claim remained 
pending in appellate status until August 2004, when it would 
have become final if a NOD was not filed by an eligible 
dependent.  38 C.F.R. § 3.160; see Taylor v. Nicholson, 21 
Vet. App. 126 (2007) (finding that a veteran's claim for an 
earlier effective date was pending at time of his death, for 
purposes of his widow's accrued benefits claim, where claim 
was not finally adjudicated at time of veteran's death, as 
time remained in which a NOD with the RO decision otherwise 
could have been filed).  The appellant filed her claim for 
accrued benefits in September 2003, while her husband's claim 
was still pending.  For accrued benefits purposes, the 
appellant takes her husband's claim as it stands at the date 
of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996).  Hence, she had until August 2004 to 
express disagreement with the effective date assigned by the 
August 2003 rating decision; in her January 2004 NOD and 
March 2004 VA Form 9, Substantive Appeal, she expressed 
disagreement with the effective date assigned for service 
connection for lung cancer when she claimed that it should be 
retroactive to the date of diagnosis.  

The appellant has not been provided with adequate notice 
regarding her accrued benefits claim and what would be needed 
to establish an earlier effective date for purposes of 
accrued benefits.  The United States Court of Appeals for 
Veterans Claims (Court) has recently held that when a 
specific issue is raised regarding a claimant's DIC 
application, which includes any issue pertaining to accrued 
benefits, VA is required to provide notice that "(1) informs 
the claimant of how to substantiate the assertion advanced 
and (2) takes into account the evidence submitted in 
connection with the application."  See Hupp v. Nicholson, 
No. 03-1668 (Vet. App. July 18, 2007).  The RO must provide 
the appellant with notice regarding effective dates for an 
accrued benefits claim.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure that VCAA notice 
to the appellant is complete, in 
accordance with all governing laws and 
regulations, as well as interpretations by 
the Courts, including in Hupp, supra, and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The appellant and her 
representative should have the opportunity 
to respond, and the RO should arrange for 
any further development suggested by any 
response.

2.  The RO should then readjudicate this 
matter.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the appellant and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals











 Department of Veterans Affairs


